Opinión concurrente emitida por el
Juez Asociado Señor Corrada Del Río,
a la cual se une el Juez Presidente Señor Andréu García.
En el presente recurso se plantea si un policía, al cual se le imputó en un periódico y estación de radio el ser miem-bro de la policía o agente de la Oficina del Fiscal Especial Independiente (o ambas cosas), así como haber sido inte-rrogado por presunta obstrucción de la investigación sobre el secuestro y el robo a un médico, es un funcionario pú-blico para efectos de la acción de autos por difamación y *186libelo. Considerado el derecho fundamental de la libertad de palabra o de prensa encarnado en el Art. II, Sec. 4 de nuestra Constitución, L.P.R.A., Tomo 1, así como el alto interés del público en la discusión abierta de las cualida-des, capacidades y aptitudes de los llamados a velar por la seguridad y el orden público, quienes están revestidos de una gran responsabilidad y poder sobre nuestras vidas, co-rresponde resolver que en el caso de autos el policía era un funcionario público para efectos de la acción instada sobre difamación y libelo.
I
El 11 de diciembre de 1990, el periódico El Vocero de Puerto Rico publicó una noticia bajo el titular “Sigue pes-quisa asesinato de médico”. Sobre el titular aparecieron cinco (5) fotografías entre las que se encontraba una de Angel R. Padilla, quien para esa fecha era miembro de la Policía “y/o” agente de la Oficina del Fiscal Especial Independiente. Debajo del titular aparecía el reportaje si-guiente:
El sargento Israel Ciuro (centro en foto izq.) y los agentes Jorge L. Figueroa y Alberto Maldonado, de la Unidad del Crimen Or-ganizado del CIC de Bayamón, llegan a esas oficinas para se-guir la pesquisa del asesinato la semana pasada del Dr. Fernando Pérez Ruiz en su finca de Dorado. El lunes fueron interrogados el agente de la Unidad de Robos del CIC de Baya-món, Angel Rivera Marrero (foto al centro, arriba), conocido como Bombi y el también Agente Angel Padilla, de la Oficina del Fiscal Especial Independiente (FEI), este último por pre-sunta obstrucción de la investigación sobre el secuestro y el robo al mencionado médico. José A. Cardona Sampayo (recuadro, en foto der.), director de la Unidad de Robos del CIC de Bayamón, también fue interrogado. A la der., dos agentes del FBI, quienes también investigan la desaparición de más de $28- mil en el Correo principal en Bayamón recientemente. (Fotos EL VO-CERO por Rafael Angel Rivera). (Énfasis suplido.) Apéndice, pág. 000004.
El 17 de diciembre de 1990, WKAQ-Radio transmitió un *187reportaje de la corresponsal Julia Alemán en el que se ase-guraba que por el cargo de obstrucción en la investigación del secuestro del médico había sido acusado un empleado de la oficina del Fiscal Especial Independiente identificado como Angel Padilla.
Con motivo de estos reportajes, Angel R. Padilla, su es-posa Isabel Vega Yordán y la sociedad de gananciales inte-grada por ellos instaron demanda por difamación y libelo contra Caribbean International News Corp. —compañía encargada de la publicación del periódico El Vocero de Puerto Rico (en adelante El Vocero)— y WKAQ-Radio. Ale-garon en síntesis que para la fecha de la publicación y difusión de los reportajes, Padilla era “policía y/o agente del Fiscal Especial Independiente” (Apéndice, pág. 000001); que la información publicada y difundida por los demanda-dos era falsa, denigrante e insultante; que había sido pu-blicada de manera negligente; que dichas expresiones afec-taron su reputación profesional e individual, y que como consecuencia de ello los demandantes habían sufrido daños y angustias mentales.
Luego de varios trámites procesales, El Vocero presentó una solicitud de sentencia sumaria en la que solicitaba la desestimación de la demanda presentada en su contra. Fundamentó su solicitud en los planteamientos siguientes: que el demandante Padilla era un “funcionario público” para efectos de la acción por difamación y libelo por ser agente del orden público, según nuestra decisión en Soc. de Gananciales v. López, 116 D.P.R. 112 (1985); que de acuerdo con ello el demandante estaba obligado a estable-cer de manera “clara y convincente” que la noticia difama-toria había sido publicada mediando malicia real-, que en este caso el demandante no podía cumplir con ese requi-sito, puesto que de la declaración jurada que se acompa-ñaba surgía claramente que no había mediado malicia real en la publicación de la referida noticia, y que, por lo tanto, procedía que se desestimara la demanda en su contra de *188manera sumaria para proteger su derecho constitucional a la libertad de prensa. Posteriormente, WKAQ-Radio pre-sentó una solicitud de sentencia sumaria a su favor en la cual arguyo planteamientos idénticos a los esbozados por El Vocero en su solicitud.
En su oposición a ambas solicitudes, los demandantes alegaron que no procedía que se dictara sentencia sumaria en este caso por las razones siguientes: que en nuestra jurisdicción rige la norma del “enfoque funcional” para de-terminar si una persona es o no un “funcionario público” para efectos de una acción por difamación y libelo, y que de acuerdo con el referido análisis no todos los policías ni to-dos los empleados gubernamentales son automáticamente “funcionarios públicos”, sino que esta cuestión se debe de-terminar caso a caso; que de acuerdo con las circunstancias particulares del caso de marras, el demandante es una “fi-gura privada” para efectos de la acción incoada y que, de acuerdo con ello, sólo estaba obligado a demostrar que las noticias habían sido publicadas o difundidas de manera negligente; que existe controversia de hechos en torno a si el demandante era o no un funcionario público, y si las partes demandadas habían actuado de manera negligente, por lo que no procedía que se desestimaran las demandas de forma sumaria. Se acompañó declaración jurada del de-mandante Angel R. Padilla en la que indica que la infor-mación publicada era falsa; que no surgió de documenta-ción alguna en poder de la Policía de Puerto Rico; que fue hecha de forma negligente; que la noticia era de naturaleza denigrante e insultante.
Luego de que El Vocero presentó una réplica a la alu-dida oposición de los demandantes, el tribunal de instancia desestimó las demandas presentadas y dictó sentencia su-maria a favor de los demandados concluyendo que el poli-cía era un “funcionario público”, por lo que se requería qué el demandante aportara prueba clara, robusta y convin-cente de la existencia de malicia real, cosa que no hizo.
*189Inconforme, acuden ante nos los demandantes y solici-tan que revisemos la determinación que hiciera el foro de instancia de que Padilla es un “funcionario público” para efectos de la acción por difamación y libelo presentada.
Expedimos el recurso y con el beneficio de la compare-cencia de las partes, resolvemos.
HH HH
Hemos reiterado que la litigación en casos de difama-ción y libelo ilustra el conflicto de dos (2) valores de alto interés público, derechos reconocidos como fundamentales en nuestra Constitución: la libertad de palabra o de prensa encarnada en el Art. II, Sec. 4, supra, y la protección contra ataques abusivos a la honra y reputación de las personas y a su vida privada o familiar, dispuesta en el Art. II, Sec. 8 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1. Véanse, entre otros: Giménez Alvarez v. Silén Maldonado, 131 D.P.R. 91 (1992); Méndez Arocho v. El Vocero de P.R., 130 D.P.R. 867 (1992); Clavell v. El Vocero de P.R., 115 D.P.R. 685, 690-691 (1984). El conflicto entre estos de-rechos fundamentales obliga a un análisis ponderado de los intereses involucrados y a la adopción de normas que permitan soluciones adecuadas. Los casos de difamación y libelo plantean esencialmente la necesidad de determinar el peso respectivo del interés en una ciudadanía debida-mente informada, en fomentar el debate vigoroso sobre cuestiones de interés público, de un lado, y el derecho a la intimidad, del otro. Clavell v. El Vocero de P.R., supra, pág. 691; Torres Silva v. El Mundo, Inc., 106 D.P.R. 415, 420 (1977).
Así, para mantener dicho balance, hemos resuelto que en acciones por difamación y libelo, si el demandante es una figura privada, éste debe probar que las expresiones fueron hechas de manera negligente; y si por el contrario se tratara de una figura pública o funcionario público, el *190demandante deberá probar que las expresiones fueron pro-ducto de la malicia real del demandado. Véanse, entre otros: Méndez Arocho v. El Vocero de P.R., supra; Ocasio v. Alcalde Mun. de Maunabo, 121 D.P.R. 37, 61-62 (1988); Oliveras v. Paniagua Diez, 115 D.P.R. 257, 262 (1984).
De otro lado, hemos rechazado que la libertad de prensa, protegida a su vez mediante el requisito de malicia real, solamente cobije la publicación de informaciones co-rrectas; así como hemos resuelto que el propósito de la ga-rantía constitucional es mantener un clima abierto para la discusión franca y vigorosa de los asuntos de interés pú-blico y de la conducta y ejecutoria de los funcionarios pú-blicos, por lo que la libertad de prensa incluye tanto la manifestación veraz como la incorrecta. Véase Garib Bazain v. Clavell, 135 D.P.R. 475 (1994), y casos allí citados.
Con relación a los funcionarios públicos, en New York Times Co. v. Sullivan, 376 U.S. 254 (1964), el Tribunal Supremo de Estados Unidos resolvió que no es difamatoria la publicación de un informe falso o de comentarios injustifi-cados relacionados con la conducta oficial de un funciona-rio público a menos que se demuestre malicia real; mas en la pág. 283, en la nota al calce núm. 23, indicó que dejaba sin resolver el alcance del término “funcionario público” en relación con los diferentes niveles o clasificaciones de em-pleados públicos. íd., pág. 283 esc. 23.
Posteriormente, en Rosenblatt v. Baer, 383 U.S. 75, 85-86 (1966), el Tribunal Supremo federal delineó los con-tornos del término “funcionario público” al resolver que:
[...] It is clear [...] that the ‘public official’ designation applies at the very least to those among the hierarchy of government employees who have, or appear to the public to have, substantial responsibility for or control over the conduct of governmental affairs.
[...] Where a position in government has such apparent importance that the public has an independent interest in the quali*191fications and performance of the person who holds it, beyond the general public interest in the qualifications and performance of all government employees, both elements we identified in New York Times are present and the New York Times malice standards apply. (Escolios omitidos.) Véanse, además: Meiners v. Moriarity, 563 F.2d 343, 352 (7mo Cir. 1977); Buendorf v. National Public Radio, Inc., 822 F. Supp. 6, 10 (D.D.C. 1993).
Por otro lado, en Garrison v. Louisiana, 379 U.S. 64, 77 (1964), el Tribunal Supremo federal reformuló la definición del concepto “conducta oficial” esbozado en New York Times Co. v. Sullivan, supra, al resolver que:
The New York Times rule is not rendered inapplicable merely because an official’s private reputation, as well as his public reputation, is harmed. The public-official rule protects the paramount public interest in a free flow of information to the people concerning public officials, their servants. To this end, anything which might touch on an official’s fitness for office is relevant. Few personal attributes are more germane to fitness for office than dishonesty, malfeasance, or improper motivation, even though these characteristics may also affect the official’s private character.(1)
Asimismo, en Monitor Patriot Co. v. Roy, 401 U.S. 265, 277 (1971), el Tribunal Supremo federal resolvió que
“as a matter of constitutional law ... a charge of criminal conduct, no matter how remote in time or place, can never be irrelevant to an official’s or a candidate’s fitness for office for purposes of application of the “knowing falsehood or reckless disregard” rule of New York Times Co. v. Sullivan. (Enfasis suplido.)
Dicha norma fue reiterada en Ocala Star-Banner Co. v. Damron, 401 U.S. 295 (1971).
Conforme a los criterios y normas antes relacionados, las jurisdicciones estatales han desarrollado lo que se en-tiende como “funcionario público” para efectos de una ac-ción de difamación y libelo. En la mayoría de las jurisdic-ciones estatales norteamericanas se ha resuelto que los agentes de la policía son “funcionarios públicos”, por lo que se le ha aplicado la doctrina de malicia real cuando la in-*192formación publicada se refiere a su conducta oficial. Sobre el particular, véanse: Sanford, Libel and Privacy 2d Sec. 7.2.3.2., págs. 267-272 (Sup. 1993), y casos allí citados; Smolla, Law of Defamation, (CBC) Sec. 2.26, págs. 2-91-2-92 (Sup. 1994), y casos allí citados.
Así, en Coursey v. Greater Niles Township Publishing Corp., 239 N.E.2d 837, 841 (1968), se resolvió que:
It is our opinion that the plaintiff is within the “public official” classification. Although as a patrolman he is “the lowest in rank of police officials” and would have slight voice in setting departmental policies, his duties are peculiarly “governmental” in character and highly charged with the public interest. It is indisputable that law enforcement is a primary function of local government and that the public has a far greater interest in the qualifications and conduct of law enforcement officers, even at, and perharps especially at, an “on the street” level than in the qualifications and conduct of other comparably low-ranking government employees performing more proprietary functions.(2)
Además, en Smith v. Russell, 456 So. 2d 462, 463-464 (1984), se señaló que:
.. .A police officer qualifies as a public official as defined in Rosenblatt v. Baer, 383 U.S. 75, 85-86 ....
The plaintiff is a highly visible representative of government authority who has power over citizens and broad discretion in the exercise of that power. There are probably no public employees more recognizable than armed uniformed police officers. Most citizens are interested in the qualifications and performance of policemen beyond their general interest in the qualifications and performance of all government employees.Véanse, además: Press, Inc. v. Verran, 569 S.W.2d 435, 441 (1978); Roche v. Egan, 433 A.2d 757, 762 (1981); Buendorf v. National Public Radio, Inc., supra.
Resulta ilustrativo lo resuelto por la Corte de Apelacio-nes para el Décimo Circuito en Gray v. Udevitz, 656 F.2d 588, 591 (10mo Cir. 1981), a los efectos de que:
*193... Street level policemen, as well as high ranking officers, qualify as public officials under the test of Rosenblatt v. Baer, 383 U.S. 75, 86 S.Ct. 669, 15 L.Ed.2d 597 (1966). They “have or appear to the public to have, substantial responsibility for or control over the conduct of governmental affairs”, id. at 85, 86 S.Ct. at 676, and their position ’has such apparent importance that the public has an independent interest in the qualifications and performance of the person who holds it, beyond the general public interest in the qualifications and performance of all government employees ...” Id. at 86, 86 S.Ct. at 676. The cop on the beat is the member of the department who is most visible to the public. He possesses both the authority and the ability to exercise force. Misuse of his authority can result in significant deprivation of constitutional rights and personal freedoms, not to mention bodily injury and financial loss. The strong public interest in ensuring open discussion and criticism of his qualifications and job performance warrant the conclusion that he is a public official. (3)
En nuestra jurisdicción, en Soc. de Gananciales v. López, supra, resolvimos que una manifestación por parte del demandado al efecto de que el policía demandante le había fabricado un caso atañe a la conducta del policía, asunto de reconocido interés público, por lo que el agente policiaco en dicho pleito era un funcionario público para fines del dere-cho de difamación. Al así resolver hicimos claro que desde Torres Silva v. El Mundo, Inc., supra, este Tribunal ha ido desarrollando un enfoque funcional en este campo, por lo que se debe analizar en cada caso el status de la persona afectada y “el contexto específico en que se da la controver-sia: la naturaleza de la declaración alegadamente difama-toria, el auditorio a que se dirige, los intereses que se sir-ven o vulneran y la relación funcional entre estos factores”. Soc. de Gananciales v. López, supra, pág. 117.
Ciertamente, al igual que en las jurisdicciones estatales que así lo han resuelto, en la nuestra los policías tienen control o responsabilidad sustancial sobre el manejo de los asuntos gubernamentales por la gran autoridad que po-*194seen respecto al ciudadano común, así como la gran res-ponsabilidad que recae sobre ellos. Su obligación consiste en proteger a las personas y a la propiedad, mantener y conservar el orden público, observar y procurar la más ab-soluta protección de los derechos civiles del ciudadano, pre-venir.; descubrir y perseguir el delito y, dentro de la esfera de sus atribuciones, compeler obediencia a las leyes, regla-mentos y ordenanzas municipales. Véase Art. 3 de la Ley de la Policía de Puerto Rico de 1974, Ley Núm. 26 de 22 de agosto de 1974, según enmendada, 25 L.P.R.A. see. 1003. Tal obligación recae sobre todos los miembros de la Policía, independientemente de su rango o del puesto que ocupen.
La importancia de la función del policía fue reconocida por el Tribunal Supremo federal en Foley v. Connelie, 435 U.S. 291, 297-300 (1978),(4) donde se señaló que:
The police function, fulfills a most fundamental obligation of government to its constituency. Police officers in the ranks do not formulate policy, per se, but they are clothed with authority to exercise an almost infinite variety of discretionary powers. The execution of the broad powers vested in them affects members of the public significantly and often in the most sensitive areas of daily life. .. .A policeman vested with the plenary discretionary powers ... is not to be equated with a private person engaged in routine public employment or other “common ocu-pations of the community” who exercises no broad power over people generally. ... Police officers very clearly fall within the category of “important nonelective ... officers who participate directly in the ... execution ... of broad public policy”. (Escolio omitido.)
Tal importancia de la función de los policías resulta ser significativamente relevante en una situación como la del caso de autos, en la que se publica que se interrogó a un agente del orden público por presunta obstrucción en la investigación de la comisión de un delito. Ciertamente se *195trata de una información relacionada con la conducta ofi-cial del policía, según los criterios esbozados en New York Times Co. v. Sullivan, supra; Rosenblatt v. Baer, supra, y Garrison v. Lousiana, supra. Recordemos que una de las obligaciones de los policías es precisamente prevenir, des-cubrir y perseguir el delito, así como compeler obediencia a las leyes, por lo que la información publicada se relaciona ampliamente con su conducta oficial. Esto es, se relaciona directamente con sus cualidades y aptitudes para ocupar un puesto de policía. Obsérvese que por disposición ex-presa del inciso (g) del Art. 18 de la Ley de la Policía de Puerto Rico de 1974 (25 L.P.R.A. sec. 1018(g)), “[l]os miem-bros de la Policía conservarán su condición de tales en todo momento y en cualquier sitio en que se encontraren dentro de la jurisdicción del Estado Libre Asociado, incluyendo cuando estén libres. A estos efectos tendrán todos los debe-res y atribuciones que por este Capítulo se imponen a los miembros de la Policía”. Según reconocimos en Sánchez Soto v. E.L.A., 128 D.P.R. 497, 502 (1991), “[y]a sea du-rante un horario regular como fuera del mismo, ést[o]s ininterrumpidamente conservan esa condición”., Y es que así precisamente lo ve la comunidad, por lo que todo lo que afecte su capacidad y aptitud para ejercer su función de agente del orden público está sujeto al escrutinio público. De ahí que no nos quepa la menor duda de que el deman-dante en el caso de autos es un “funcionario público” para los efectos de una acción de difamación o libelo. Es de alto interés público todo aquello que afecte las cualidades o ca-pacidad de un individuo para ocupar un puesto de policía, debido a que éste es el llamado a mantener el orden pú-blico, descubrir y perseguir a todo aquel que comete un delito, así como velar por el cumplimiento de las leyes. So-bre el particular, resulta relevante la expresión de la Co-misión de Derechos Civiles en cuanto a que “[e]l policía es el contacto más directo entre la ciudadanía y el ordena-miento jurídico-penal del país”. Los derechos civiles y las *196intervenciones de la Policía con los ciudadanos, 37 Rev. Jur. U.P.R. 205, 247 (1968).
En conclusión, por los fundamentos antes expuestos, adoptaríamos la norma de que en Puerto Rico los miem-bros de la Policía son “funcionarios públicos”, por lo que les aplica la doctrina de malicia real para efectos de una ac-ción de difamación y libelo, cuando la información publi-cada se refiera a su conducta oficial, tal como se ha resuelto en la mayoría de las jurisdicciones estatales norteamericanas. Ello debido a la naturaleza de su trabajo, puesto que éstos son los llamados a velar por el orden pú-blico y compeler el cumplimiento de las leyes. Vemos, pues, que éstos poseen una gran autoridad respecto al ciudadano común. Con ello no modificamos el razonamiento esbozado por este Tribunal en Soc. de Gananciales v. López, supra, sino que por el contrario lo reforzamos. Claro está, de tra-tarse de un empleado público que no sea un policía, se deberá aplicar el enfoque funcional que establecimos en Soc. de Gananciales v. López, supra. Por lo tanto, el de-mandante en el caso de autos es un “funcionario público” para efectos de la acción instada por difamación y libelo.
Precisamente, basándose en que el demandante era un “funcionario público”, los codemandados El Vocero y WKAQ-Radio solicitaron mediante dos (2) escritos que se dictara sentencia sumaria para desestimar la demanda, ya que para prosperar el demandante tenía que demostrar que la noticia difamatoria había sido publicada mediando malicia real, y que en este caso el demandante no podía cumplir con ese requisito puesto que de la declaración ju-rada suscrita por el fotoperiodista Rafael Ángel Rivera —autor del calce de la foto que es objeto de la demanda — (5) así como la declaración jurada suscrita por la periodista Julia Alemán —redactora y difusora de la noticia — (6) sur-*197gía claramente que no había mediado malicia real en la difusión y publicación de la referida noticia.
La parte demandante se opuso a tales solicitudes de sentencia sumaria, mas descansó en su posición respecto a que no era un “funcionario público” y se limitó a reproducir básicamente sus alegaciones en una declaración jurada que acompañara a su escrito en oposición a que se dictara sentencia sumaria. No refutó con prueba alguna los hechos alegados y establecidos por la parte demandada ni pre-sentó prueba sobre la existencia de malicia real por parte de los demandados. Sobre el particular, en Méndez Arocho v. El Vocero de P.R., supra, págs. 873-875, señalamos que
Las Reglas de Procedimiento Civil disponen que la parte que se opone a que se dicte sentencia sumaria en su contra viene obligada a contestar de forma detallada y específica, y no podrá descansar sólo en las aseveraciones o negaciones que hizo en las alegaciones. Así, está obligada a demostrar la existencia de una controversia real de hechos que amerite que se celebre un juicio en su fondo. 32 L.P.R.A. Ap. Ill, R. 36.5. ...
Una vez la parte demandada presenta prueba que avale una de sus defensas, la parte demandante viene obligada a presen-tar prueba que controvierta la presentada por la parte demandada. Si la parte demandada presenta prueba de que se trata de una figura o funcionario público y que ... actuó sin malicia y sin grave menosprecio a la verdad entonces “el de-mandante tiene el deber de producir prueba, en la etapa de la sentencia sumaria, sobre hechos materiales respecto a los cua-les no exista controversia real sustancial y que, de ser probados en un juicio plenario, establecerían la existencia de malicia real por parte del periódico en la publicación de la noticia libelosa”. (Enfasis suprimido.) Villanueva v. Hernández Class, 128 D.P.R. 618 (1991). Véase García Cruz v. El Mundo, Inc., supra, y los casos allí citados. (Enfasis en el original.)
Asimismo, en Mercado Vega v. U.P.R., 128 D.P.R. 273, 281 (1991), señalamos que
[u]na vez la parte promovente establece que no existe contro-versia sobre hecho material alguno, la parte promovida no puede cruzarse de brazos y descansar en sus alegaciones. Tiene que refutar los hechos alegados y sustanciar su posición con prueba ... Si se cruza de brazos, corre el riesgo de que le dicten *198sentencia en su contra sin la celebración de un juicio en su fondo.
Siendo ello así, actuó correctamente el Tribunal de Pri-mera Instancia al dictar la sentencia sumaria solicitada. Recordemos que este mecanismo procesal es especialmente deseable en aquellos casos en que se encuentra involu-crada la libertad de prensa, pues la prolongación de estos pleitos puede tener un efecto paralizante o disuasivo (chilling effect) sobre el ejercicio de este derecho fundamental. Véanse: Méndez Arocho v. El Vocero de P.R., supra; Oliveras v. Paniagua Diez, supra, pág. 269; García Cruz v. El Mundo, Inc., 108 D.P.R. 174 (1978).
Por los fundamentos antes expuestos, concurrimos con el dictamen emitido por este Tribunal en cuanto a confir-mar la sentencia recurrida que declara con lugar la senten-cia sumaria solicitada.
Opinión de conformidad del
Juez Asociado Señor Hernán-dez Denton,
a la cual se une la Juez Asociada Señora Naveira de Rodón.
Por considerar que el foro de instancia aplicó correcta-mente la norma jurisprudencial adoptada en Soc. de Gananciales v. López, 116 D.P.R. 112 (1985), estamos de acuerdo con la sentencia del Tribunal que confirma la de-cisión del Tribunal de Primera Instancia.
En Soc. de Gananciales v. López, supra, este Tribunal examinó la normativa de la mayor parte de las jurisdiccio-nes estatales de Estados Unidos, donde de manera general se ha calificado a los policías como “funcionarios públicos” a los efectos de la aplicación del criterio de malicia real en una acción por libelo y difamación. Al día de hoy ésa con-*199tinúa siendo la tendencia mayoritaria.(1) Si bien reconoci-mos las virtudes de tal orientación (id., págs. 116-117), op-tamos por no adoptarla automáticamente en nuestro ordenamiento. Esto, debido a que tal doctrina en la que se identifica a todo policía como funcionario público a los efec-tos de una acción por libelo y difamación resulta contraria a lo que ha sido nuestra manera de atender este tipo de controversia en el cual chocan valores constitucionales de tanta importancia como son la libertad de prensa y expre-sión y la protección a la reputación e intimidad de todo ciudadano. En Soc. de Gananciales, supra, pág. 117, expre-samos que
... desde Torres Silva v. El Mundo, Inc., supra, este Tribunal ha ido desarrollando un enfoque funcional en este campo. Nuestra atención no se ha concentrado tanto en el análisis abstracto del status de la persona afectada como en el contexto específico en que se da la controversia: la naturaleza de la declaración alega-damente difamatoria, el auditorio a que se dirige, los intereses que se sirven o vulneran y la relación funcional entre estos factores. (Énfasis suplido y en el original.)
Sólo después de examinar los hechos del caso a la luz de las anteriores consideraciones, es que este Tribunal pudo adjudicar la controversia:
La reputación de los agentes policiacos, así como la de otros funcionarios y empleados públicos, no está a la merced de todo género de ataque, mas en las circunstancias presentes, el inte-rés en el libre flujo de información sobre el proceder de un em-pleado de tan crítica importancia para el bienestar público cla-ramente prevalece, sobre otras consideraciones, con el freno que representa la doctrina de la malicia real. (Énfasis suplido.) Soc. de Gananciales v. López, supra.
*200El enfoque funcional que este Tribunal ha adoptado al momento de fijar si un demandante es funcionario público y el cual determina si le es, por lo tanto, aplicable el crite-rio de negligencia o el de malicia real a la acción por libelo y difamación, es fruto de un juicioso aquilatamiento de los diferentes intereses públicos en juego. En el pasado hemos “considerado como eje crítico la importancia e interés pú-blico del asunto en controversia”. Ocasio v. Alcalde Mun. de Maunabo, 121 D.P.R. 37, 62 (1988). Véase, además, González Martínez v. López, 118 D.P.R. 190 (1987).
En el caso de autos la declaración alegadamente discri-minatoria fue hecha a través de medios noticiosos de am-plia difusión (radio y prensa escrita) y estuvo dirigida al público en general en el país. En la noticia se identificaba al demandante Padilla como agente del orden público y se aludía a su alegada participación en la obstrucción de una investigación criminal. Esto es, se vinculaba al aquí de-mandante con posibles actos de corrupción.
No debe caber la menor duda de que en tanto no se le acusara por un delito y fuera condenado por éste, a Padilla le cobija la presunción de inocencia que consagra nuestra Constitución. Sin embargo, es menester sopesar también el legítimo interés en que el público pueda juzgar el funcio-namiento del Gobierno y las capacidades y aptitudes de quienes lo componen. En un momento en que la incidencia criminal constituye una de las mayores preocupaciones de nuestra ciudadanía, la confianza depositada en los funcio-narios del orden público hace que una imputación de actos de corrupción y obstrucción de una investigación esté re-vestida de un alto interés público. Ante la declaración ale-gadamente difamatoria de este caso, es preciso reconocer el derecho de la ciudadanía a conocer si un agente del orden público está actuando de manera deshonesta y si carece, por lo tanto, de la cualidades necesarias para el puesto que ocupa. Cf. Garrison v. Louisiana, 379 U.S. 64, 77 (1964).
*201A la luz de estas consideraciones y del “contexto en que se da la controversia”, Garib Bazain v. Clavell, 135 D.P.R. 475 (1994), entendemos que las circunstancias, tal como presentadas, son indicativas de que Padilla era un “funcio-nario público” y el criterio aplicable a su reclamación es el de malicia real. No existe razón para rechazar el enfoque funcional, abandonar el precedente de Soc. de Gananciales v. López, supra, y así adoptar una posición absolutista de que a los miembros de la Policía de Puerto Rico les aplica siempre la doctrina de malicia real en los casos de libelo y difamación.
Por otro lado, coincidimos con el ilustrado Tribunal de Primera Instancia en que la determinación de que Padilla era un “funcionario público” podía hacerse sumariamente. Recordemos que “ ‘el procedimiento de sentencia sumaria es “una parte integral de la protección constitucional dis-ponible a los demandados” en esta índole de litigio’ ”. Villanueva v. Hernández Class, 128 D.P.R. 618, 643 (1991). De otro lado, ya en varias ocasiones hemos expresado que la determinación acerca de si el demandado es o no una figura pública o un funcionario público es una cuestión de derecho —Garib Bazai v. Clavell, supra; Oliveras v. Paniagua Diez, 115 D.P.R. 257, 269-270 (1984); García Cruz v. El Mundo, Inc., 108 D.P.R. 174, 183 (1978)— susceptible, por lo tanto, de ser adjudicada sin necesidad de una vista evidenciaría.
Por estas razones estamos de acuerdo en que debe con-firmarse la sentencia del Tribunal de Primera Instancia.

 Véanse, además: Gertz v. Robert Welch, Inc., 418 U.S. 323, 344-345 (1974); Buendorf v. National Public Radio, Inc., 822 F. Supp. 6, 11 (D. D.C. 1993).


 Citado con aprobación en Rawlins v. Hutchinson Publishing Company, 543 P.2d 988, 992 (Kan. 1975); Colombo v. Times-Argus Ass’n, Inc., 380 A.2d 80, 83 (1977).


 Citado con aprobación en Seymour v. A.S. Abell Co., 557 F. Supp. 951, 957 (D. Md. 1983), y en Willis v. Perry, 677 P.2d 961, 963 (Colo. App. 1983).


 En dicho caso se atacaba la constitucionalidad de una ley de Nueva York que limitaba el nombramiento de miembros de la policía, requiriendo que fueran ciuda-danos americanos.


 Declaración jurada que acompañaba la moción presentada por El Vocero.


 Declaración jurada que acompañaba la moción presentada por WKAQ-Radio.


 Los únicos casos discutidos por la doctrina en que se ha determinado que un agente del orden público no es un “funcionario público” son Himango v. Prime Time Broadcasting, 680 P.2d 432 (Wash. 1984), y McCusker v. Valley News, 428 A.2d 493 (1981), cert. denegado, 454 U.S. 1017. Véanse: Smolla, Law of Defamation (CBC) Sec. 2.26[1] (1994), y Sanford, Libel and Privacy 2d Sec. 7.2.3.2., pág. 270 (Sup. 1993) (“The decisions concerning law enforcement personnel are not entirely consistent and, inevitably, there are aberrant cases.”).